
	
		I
		111th CONGRESS
		1st Session
		H. R. 4331
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Bachus (for
			 himself, Mr. Gutierrez, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend title 31, United States Code, to establish the
		  Office of Money Services Business Compliance within the Department of the
		  Treasury for the purpose of assuring compliance with subchapter II of chapter
		  53 of such title by money services businesses and such other duties as the
		  Secretary of the Treasury may delegate, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Money Services Business Compliance Facilitation Act of
			 2009.
		2.Office of Money
			 Services Business Compliance established
			(a)In
			 generalSubchapter I of
			 chapter 3 of title 31, United States Code, is amended by inserting after
			 section 313 the following new section:
				
					314.Office of Money
				Services Business Compliance
						(a)EstablishmentThere is hereby established the Office of
				Money Services Business Compliance (hereafter in this section referred to as
				the Compliance Office) as an office within the Department of the
				Treasury.
						(b)Management
							(1)In
				generalThe management of the
				Compliance Office shall be vested in a Director of Money Services Business
				Compliance (hereafter in this section referred to as the
				Director).
							(2)AppointmentThe Director shall be appointed by the
				President, by and with the advice and consent of the Senate, without regard to
				political affiliation and solely on the basis of integrity and demonstrated
				ability, and after consultation with the Chairman of the Board of Governors of
				the Federal Reserve System and the Comptroller of the Currency (or successor to
				any such individual with regard to bank supervisory authority), from among
				individuals who are specially qualified to serve in that position by reason of
				their education, training, and experience.
							(3)Term of
				office
								(A)The Director shall
				be appointed for a term of 5 years.
								(B)VacancyA
				vacancy in the position of Director shall be filled in the manner the original
				appointment was made and any individual appointed to fill any such vacancy
				shall be appointed only for the remainder of the term in which the vacancy
				occurs.
								(4)Removal
								(A)In
				generalNotwithstanding
				paragraph (3), the Director may be removed by the President at any time for
				good cause.
								(B)Notice to the
				CongressUpon the removal of a Director under subparagraph (A),
				the President shall promptly transmit a notice to the Congress of the removal
				together with a detailed explanation of the basis for the removal.
								(C)Additional
				informationAfter providing
				notice under subparagraph (B), the President shall promptly respond to any
				request by any committee of the Senate or the House of Representatives for
				additional information or supporting documents.
								(c)Duties
							(1)In
				generalThe duties of the Director shall be to assure compliance
				by money services businesses with all applicable requirements of subchapter II
				of chapter 53, regulations prescribed under such subchapter and any other duty
				delegated by the Secretary under paragraph (3).
							(2)Registration of
				money services businesses
								(A)In
				generalNo person may operate a money services business without
				registering annually, to the satisfaction of the Director under this
				paragraph.
								(B)CriteriaThe
				Director, in consultation with the Secretary, the appropriate Federal banking
				agencies, and appropriate representative State officials, shall establish such
				procedures and criteria for registration, commensurate with the purposes of
				this section, as the Director determines to be appropriate.
								(C)Registration as
				complianceAny money services
				business registered to the satisfaction of the Director under this section
				shall be deemed to be registered with the Secretary for purposes of section
				5330.
								(D)ComplianceAny money services business, and any agent
				of a money services business, which fails to register and keep current a
				registration to the satisfaction of the Secretary under this paragraph shall,
				after the expiration of a 30-day period beginning on a notice of violation
				issued by the Director or an agent recognized by the Director, be subject to
				the same penalties as described in subsection (f)(3)(D) for a violation of an
				order issued under subsection (f)(3).
								(3)Delegated
				functionsThe Director shall carry out any other duty delegated
				by the Secretary of the Treasury to the Director.
							(d)Rule of
				constructionNo provision of
				this section shall be construed as limiting or pre-empting any State law or
				regulation or order concerning the regulation and oversight of the money
				service business industry, or agents of money services businesses, for purposes
				of consumer protection, safety and soundness, or the prevention of money
				laundering or the financing of terrorism.
						(e)Recognition of
				self-regulatory organizations relating to money services businesses
							(1)RegistrationThe Director may, after notice and
				opportunity for comment and upon application by an organization representing
				money services business that meets such criteria as the Director may establish
				under this section, approve the registration of such organization as a self
				regulatory organization to carry out the duties of the Director under paragraph
				(1) with respect to the money services businesses represented by such self
				regulatory organization.
							(2)Procedures and
				requirements for sroThe
				Director shall establish such procedures and requirements to become a self
				regulatory organization as the Secretary determines to be appropriate,
				including periodic reviews of such organization and reporting requirements by
				such organization to the Director to ensure the success of such organizations
				in ensuring compliance by the money services businesses, taking into account in
				particular the requirements of subsections (g), (h), (l), (m), and (n) of
				section 5318 and section 5318A.
							(3)Withdrawal of
				registration
								(A)In
				generalAfter notice and opportunity for hearing, the Director
				may withdraw the registration of any self regulatory organization previously
				approved under this subsection.
								(B)Notice to the
				CongressUpon the withdrawal
				of the registration of any self regulatory organization under subparagraph (A),
				the Director shall promptly submit a notice to the Congress of the withdrawal
				together with a detailed explanation of the basis for the withdrawal.
								(C)Additional
				informationAfter providing
				notice under subparagraph (B), the Director shall promptly respond to any
				request by any committee of the Senate or the House of Representatives for
				additional information or supporting documents.
								(4)Requirements for
				rules enforced by self regulatory organizationThe Director may
				establish minimum requirements for—
								(A)rules established
				by any self regulatory organization for members regulated by the
				organization;
								(B)enforcement
				procedures and enforcement activities by self regulatory organization, with
				respect to the enforcement of the rules referred to in subparagraph (A);
				and
								(C)requirements
				established by a self regulatory organization for withdrawal of membership of
				any noncomplying member, monetary penalties, and the removal of officers and
				employees of a noncomplying member business.
								(5)Notice
				requirementsThe Director
				shall establish procedures under which any self regulatory organization shall
				report to the Congress on a regular basis on—
								(A)violations by members of the organization
				of any law, any regulation prescribed by the Director, or any rule established
				by the organization since the date of the last report; and
								(B)any enforcement
				actions taken by the organization since such date.
								(f)Powers
							(1)In
				generalFor purposes of carrying out this section, the Director
				shall have all the powers of the Secretary under subsections (b), (c), (d), and
				(e) of section 5318.
							(2)Rule of
				constructionNo provision of this section shall be construed as
				limiting or superseding the enforcement authority of the Secretary under
				subchapter II of chapter 53 with respect to any violation of such
				subchapter.
							(3)Cease and
				desist
								(A)Determination of
				violationIf the Director
				determines that any money services business, or any officer, director, agent,
				or employee of any such business, may be violating or may have violated this
				section, subchapter II of chapter 53, or any other provision of law or any
				regulation subject to the jurisdiction of the Secretary, or may be about to
				violate such section, subchapter, or provision of law or regulation, the
				Director may issue a temporary order or permanent order directing such money
				services business, and any officer, director, agent, or employee of such money
				services business—
									(i)to
				cease and desist from the violation or threatened violation;
									(ii)to take such
				action as is necessary to prevent the violation or threatened violation;
				or
									(iii)to take such action as is necessary to
				prevent, as the Director determines to be appropriate—
										(I)significant harm
				to consumers or the public interest; or
										(II)frustration of
				the ability of the Director to conduct the proceedings or to redress the
				violation at the conclusion of the proceedings.
										(B)Timing of
				entryAn order issued under this paragraph shall be entered only
				after notice and opportunity for a hearing, unless the Director determines that
				notice and hearing prior to entry would be impracticable or contrary to the
				public interest.
								(C)Effective date
				of temporary orderA temporary order issued under this paragraph
				shall—
									(i)become effective
				upon service upon the respondent; and
									(ii)unless set aside,
				limited, or suspended by the Director or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
									(D)EnforcementAny money services business, and any
				officer, director, agent, or employee of such money services business, which
				violates any temporary or permanent order issued under this paragraph shall
				forfeit and pay a civil penalty of not more than $5,000 for each day during
				which such violation continues.
								(E)AssessmentThe
				Secretary shall assess any penalty in the same manner and subject to the same
				limitations as assessments under section 5321(b).
								(g)Money services
				business definedFor purposes
				of this section, the term money services business has the
				meaning given to the term in section 103.11(uu) of title 31, Code of Federal
				Regulations, as in effect on the date of the enactment of the Money Services
				Business Compliance Facilitation Act of 2009.
						(h)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary for each of fiscal years 2010, 2011, and 2012 such sums as may be
				necessary to carry out this section, to be made available to the
				Director.
						(i)Long-Term
				funding planningBefore the
				end of the 18-month period beginning on the date of the enactment of the Money
				Services Business Compliance Facilitation Act of 2009, the Director shall
				submit a report to the Congress containing recommendations for an appropriate
				long-term funding model for the Compliance Office to ensure the independence of
				the Compliance
				Office.
						.
			(b)Technical and
			 conforming amendmentSection 111 of the Act approved on October
			 28, 1974 (12 U.S.C. 250), is amended by inserting the Director of Money
			 Services Business Compliance,  after Director of the Office of
			 Thrift Supervision,.
			(c)Clerical
			 amendmentThe table of section for chapter 3 of title 31, United
			 States Code, is amended by inserting after the item relating to section 313 the
			 following new item:
				
					
						314. Office of Money Services Business
				Compliance.
					
					.
			
